CALOGERO, Chief Justice,
dissenting.
I would grant the stay to consider two questions: (1) whether the Supreme Court’s decision in Cage v. Louisiana, — U.S. -, 111 S.Ct. 328, 112 L.Ed.2d 339 (1990), announced a new rule or was dictated by the Court’s past precedents, including In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); and (2) if Cage v. Louisiana governs this case, whether this Court can say that the erroneous definition of reasonable doubt given by the trial court to the jury did not contribute to the verdict and was therefore harmless beyond a reasonable doubt. Yates v. Evatt, — U.S.-, 111 S.Ct. 1884, 114 L.Ed.2d 432 (1991); State v. Cage, 583 So.2d 1125 (La.1991).